Exhibit 10.1


GENERAL MILLS, INC.


2005 STOCK COMPENSATION PLAN

1. PURPOSE OF THE PLAN


  The purpose of the General Mills, Inc. 2005 Stock Compensation Plan (the
“Plan”) is to attract and retain able individuals by rewarding employees of
General Mills, Inc., its subsidiaries and affiliates (defined as entities in
which General Mills, Inc. has a significant equity or other interest)
(collectively, the “Company”) and to align the interests of employees with those
of the stockholders of the Company.


2. EFFECTIVE DATE AND DURATION OF PLAN


  This Plan shall become effective as of September 26, 2005, subject to the
approval of the stockholders of the Company at the Annual Meeting on
September 26, 2005. Awards may be made under the Plan until December 31, 2007.


3. ELIGIBLE PERSONS


  Only persons who are employees of the Company shall be eligible to receive
grants of Stock Options, Restricted Stock or Restricted Stock Units (each
defined below) and become “Participants” under the Plan. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall exercise
the discretionary power to determine from time to time the employees of the
Company who are eligible to participate in this Plan.


4. AWARD TYPES


  (a)

Stock Option Awards. Under this Plan, the Committee may award Participants
options (“Stock Options”) to purchase common stock of the Company ($.10 par
value) (“Common Stock”). The grant of a Stock Option entitles the Participant to
purchase shares of Common Stock at an “Exercise Price” established by the
Committee.


  (b)

Stock Option Exercise Price. The Exercise Price for each share of Common Stock
issuable under a Stock Option shall not be less than 100% of the Fair Market
Value of the Common Stock on the date of grant, and may exceed the Fair Market
Value on the grant date, at the Committee’s discretion. “Fair Market Value”
shall equal the average of the intraday high and low price of the national
market composite price of the Company’s Common Stock on the applicable date.


  (c)

Restricted Stock Awards. The Committee may also grant Participants shares of
Common Stock or the right to receive shares of Common Stock subject to certain
restrictions (“Restricted Stock” or “Restricted Stock Units”) (Stock Options,
Restricted Stock and Restricted Stock Units are sometimes referred to as
“Awards”).


5. COMMON STOCK SUBJECT TO THE PLAN


  (a)

Maximum Shares Available for Delivery. Subject to Section 5(c), the maximum
number of shares of Common Stock available for issuance to Participants under
the Plan shall be 15,000,000. The Company will repurchase a number of shares of
Common Stock at least equal to the number of shares of Common Stock issued under
this Plan.


  In addition, any Common Stock covered by a Stock Option granted under the Plan
which is forfeited prior to the end of the vesting period shall be deemed not to
be delivered for purposes of determining the maximum number of shares of Common
Stock available for grants under the Plan. If (i) any Stock Option that is
exercised through the delivery of Common Stock in satisfaction of the exercise
price, and (ii) withholding tax requirements arising upon exercise of any Stock
Option are satisfied through the withholding of Common Stock otherwise
deliverable in connection with such exercise, the full number of shares of
Common Stock underlying any such Stock Option that is exercised shall count
against the maximum number of shares available for grants under the Plan.


  Upon forfeiture or termination of Restricted Stock or Restricted Stock Units
prior to vesting, the shares of Common Stock subject thereto shall again be
available for Awards under the Plan.



-1-

--------------------------------------------------------------------------------


  (b)

Individual Share Limits. The number of shares of Common Stock subject to Stock
Options or available for Restricted Stock or Restricted Stock Unit Awards
granted under the Plan to any single Participant over the duration of the Plan
shall not exceed 10% of the original number of shares available under the Plan.


  (c)

Adjustments for Corporate Transactions. The Committee may determine that a
corporate transaction has occurred affecting the Common Stock such that an
adjustment or adjustments to outstanding Awards is required to preserve (or
prevent enlargement of) the benefits or potential benefits intended at the time
of grant. For this purpose a corporate transaction includes, but is not limited
to, any dividend or other distribution (whether in the form of cash, Common
Stock, securities of a subsidiary of the Company, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase Common Stock or other securities of the Company, or
other similar corporate transaction. In the event of such a corporate
transaction, the Committee may, in such manner as the Committee deems equitable,
adjust (i) the number and kind of shares which may be awarded under the Plan
both individually and in the aggregate; (ii) the number and kind of shares
subject to outstanding Awards; and (iii) the exercise price of outstanding Stock
Options.


  (d)

Limits on Distribution. Distribution of shares of Common Stock or other amounts
under the Plan shall be subject to the following:


(i)  

The total number of shares of Common Stock that shall be available for
Restricted Stock and Restricted Stock Unit Awards under the Plan shall be
limited to 25% of the total shares authorized for Awards hereunder.


(ii)  

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.


(iii)  

To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Common Stock or Restricted Stock, the issuance
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange.


  (e)

Stock Deposit Requirements and other Restrictions. The Committee, in its
discretion, may require as a condition to the grant of Awards, the deposit of
Common Stock owned by the Participant receiving such grant, and the forfeiture
of such grants, if such deposit is not made or maintained during the required
holding period. Such shares of deposited Common Stock may not be otherwise sold
or disposed of during the applicable holding period or restricted period. The
Committee may also determine whether any shares issued upon exercise of a Stock
Option shall be restricted in any manner.


6. STOCK OPTION TERM AND TYPE


  (a)

General. Stock Options granted under the Plan shall be Non-Qualified Stock
Options governed by Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”). The term of any Stock Option granted under the Plan shall be
determined by the Committee, provided that the term of a Stock Option shall not
exceed 10 years and one month.


  (b)

No Reload Rights. Stock Options granted under this Plan shall not contain any
provision entitling the optionee to the automatic grant of additional options in
connection with any exercise of the original option.


  (c)

No Repricing. Subject to Section 5(c), outstanding Stock Options granted under
this Plan shall under no circumstances be repriced.


7. GRANT, EXERCISE AND VESTING OF STOCK OPTIONS


  (a)

Grant. Subject to the limits otherwise imposed by the terms of this Plan, the
Committee has discretionary authority to determine the size of a Stock Option
grant, which may be tied to meeting performance-based requirements.


  (b)

Exercise. Except as provided in Sections 11 and 12 (Change of Control and
Termination of Employment), each Stock Option may be exercised only in
accordance with the terms and conditions of the Stock Option grant and during
the periods as may be established by the Committee. A Participant exercising a
Stock Option shall give notice to the Company of such exercise and of the number
of shares elected to be purchased prior to 4:30 P.M. CST/CDT on the day of
exercise, which must be a business day at the executive offices of the Company.



-2-

--------------------------------------------------------------------------------


  (c)

Vesting. Stock Options shall not be exercisable unless vested. Subject to
Sections 11 and 12 Stock Options shall be fully vested only after four years of
the Participant’s continued employment with the Company following the date of
the Stock Option grant.


  (d)

Payment. The Exercise Price shall be paid to the Company at the time of such
exercise, subject to any applicable rule or regulation adopted by the Committee:


(i)  

in cash (including check, draft, money order or wire transfer made payable to
the order of the Company);


(ii)  

through the tender of shares of Common Stock owned by the Participant (by either
actual delivery or attestation); or


(iii)  

by a combination of (i) and (ii) above.


  For determining the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.


8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS


  Restricted Stock and Restricted Stock Units may be awarded on either a
discretionary or performance-based method.


  (a)

Discretionary Awards. With respect to discretionary Awards of Restricted Stock
and Restricted Stock Units, the Committee shall


(i)  

Select Participants to whom Awards will be made;


(ii)  

Determine the number of shares of Restricted Stock or the number of Restricted
Stock Units to be awarded to a Participant;


(iii)  

Determine the length of the restricted period, which shall be no less than four
years;


(iv)  

Determine the purchase price, if any, to be paid by the Participant for
Restricted Stock or Restricted Stock Units; and


(v)  

Determine any restrictions other than those set forth in this Section 8.


  (b)

Performance-Based Awards. With respect to Awards of performance-based Restricted
Stock and Restricted Stock Units, the intent is to grant such Awards so as to
satisfy the requirements for “qualified performance-based compensation” under
Internal Revenue Code section 162(m). Performance-based Awards are subject to
the following:


(i)  

The Committee has exclusive authority to determine which Participants may be
awarded performance-based Restricted Stock and Restricted Stock Units.


(ii)  

In order for any Participant to be awarded Restricted Stock or Restricted Stock
Units for a Performance Period (defined below), the net earnings from continuing
operations excluding items identified and disclosed by the Company as
non-recurring or special costs and after taxes (“Net Earnings”) of the Company
for such Performance Period must be greater than zero.


(iii)  

At the end of the Performance Period, if the Committee determines that the
requirement of Section 8(b)(ii) has been met, each Participant eligible for a
performance-based Award shall be deemed to have earned an Award equal in value
to the Maximum Amount, or such lesser amount as the Committee shall determine in
its discretion to be appropriate. The Committee may base this determination of
grant size on performance-based criteria. For purposes of computing the value of
Awards, each Restricted Stock or Restricted Stock Unit shall be deemed to have a
value equivalent to the Fair Market Value of one share of Common Stock on the
date the Award is granted.



-3-

--------------------------------------------------------------------------------


(iv)  

In addition to the limitation on the number of shares of Common Stock available
for Awards under section 5(b) hereof, in no event shall the total value of the
performance-based Restricted Stock or Restricted Stock Unit Award granted to any
Participant for any one Performance Period exceed 0.5% of the Company’s Net
Earnings for that Performance Period (such amount is the “Maximum Amount”).


(v)  

The Committee shall determine the length of the restricted period which, subject
to Sections 11 and 12, shall be no less than four years.


(vi)  

“Performance Period” means a fiscal year of the Company, or such other period as
the Committee may from time to time establish.


  Subject to the restrictions set forth in this Section 8, each Participant who
receives Restricted Stock shall have all rights as a stockholder with respect to
such shares, including the right to vote the shares and receive dividends and
other distributions.


  Each Participant who receives Restricted Stock Units shall be eligible to
receive, at the expiration of the applicable restricted period, one share of
Common Stock for each Restricted Stock Unit awarded, and the Company shall issue
to each such Participant that number of shares of Common Stock. Participants who
receive Restricted Stock Units shall have no rights as stockholders with respect
to such Restricted Stock Units until such time as share certificates for Common
Stock are issued to the Participants; provided, however, that quarterly during
the applicable restricted period for all Restricted Stock Units awarded
hereunder, the Company shall pay to each such Participant an amount equal to the
sum of all dividends and other distributions paid by the Company during the
prior quarter on that equivalent number of shares of Common Stock.


  The Committee may in its discretion permit a Participant to defer receipt of
any Common Stock issuable upon the lapse of any restriction of Restricted Stock
or Restricted Stock Units, subject to such rules and procedures as it may
establish. In particular, the Committee shall establish rules relating to such
deferrals intended to comply with the requirements of Internal Revenue Code
§409A, including without limitation, the time when a deferral election can be
made, the period of the deferral, and the events that would result in payment of
the deferred amount.


9. TRANSFERABILITY OF AWARDS


  Except as otherwise provided by rules of the Committee, no Stock Options shall
be transferable by a Participant otherwise than (i) by the Participant’s last
will and testament or (ii) by the applicable laws of descent and distribution,
and such Stock Options shall be exercised during the Participant’s lifetime only
by the Participant or his or her guardian or legal representative. Except as
otherwise provided in Section 8, no shares of Restricted Stock and no Restricted
Stock Units shall be sold, exchanged, transferred, pledged or otherwise disposed
of during the restricted period.


10. TAXES


  Whenever the Company issues Common Stock under the Plan, the Company may
require the recipient to remit to the Company an amount sufficient to satisfy
any Federal, state or local tax withholding requirements prior to the delivery
of such Common Stock, or the Company may in its discretion withhold from the
shares to be delivered shares sufficient to satisfy all or a portion of such tax
withholding requirements.


11. CHANGE OF CONTROL


  Each outstanding Stock Option shall become immediately and fully exercisable
for a period of one (1) year following the date of the following occurrences,
each constituting a “Change of Control”:


  (a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of the Company where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not be deemed
to result in a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
subsection (c) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 20% as a
result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Voting Securities; or



-4-

--------------------------------------------------------------------------------


  (b)

Individuals who, as of the date hereof, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or


  (c)

The approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by stockholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (i) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Voting Securities, (ii) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


  (d)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  After such one (1) year period the normal Stock Option exercise provisions of
the Plan shall govern. Notwithstanding any other provision of the Plan, but
subject to Section 6, in the event a Participant’s employment with the Company
is terminated within two (2) years of any of the events specified in (a), (b),
(c) or (d), all outstanding Stock Options of such Participant at that date of
termination shall be exercisable for a period of six (6) months beginning on the
date of termination.


  With respect to Stock Option grants outstanding as of the date of any such
Change of Control which require the deposit of owned Common Stock as a condition
to obtaining rights, the deposit requirement shall be terminated as of the date
of the Change of Control.


  In the event of a Change of Control, a Participant shall vest in all shares of
Restricted Stock and Restricted Stock Units, effective as of the date of such
Change of Control.


12. TERMINATION OF EMPLOYMENT


  (a)

Resignation or Termination for Cause. If the Participant’s employment by the
Company is terminated by either


(i)  

the voluntary resignation of the Participant, or


(ii)  

a Company discharge due to Participant’s illegal activities, poor work
performance, misconduct or violation of the Company’s Code of Conduct, policies
or practices,



-5-

--------------------------------------------------------------------------------


  then Participant’s Stock Options shall terminate three months after such
termination (but in no event beyond the original full term of the Stock Options)
and no Stock Options shall become exercisable after such termination, and all
shares of Restricted Stock and Restricted Stock Units which are subject to
restriction on the date of termination shall be forfeited.


  (b)

Other Termination. If the Participant’s employment by the Company terminates for
any reason other than specified in Sections 11, 12 (a), (c), (d) or (e), the
following rules shall apply:


(i)  

In the event that, at the time of such termination, the sum of the Participant’s
age and service with the Company equals or exceeds 70, the Participant’s
outstanding Stock Options shall continue to become exercisable according to the
schedule established at the time of grant unless otherwise provided in the
applicable Award agreement, and all shares of Restricted Stock and Restricted
Stock Units shall vest. Stock Options shall remain exercisable for the remaining
full term of such Stock Options.


(ii)  

In the event that, at the time of such termination, the sum of Participant’s age
and service with the Company is less than 70, Participant’s outstanding
unexercisable Stock Options and unvested Restricted Stock and Restricted Stock
Units shall become exercisable or vest, as the case may be, as of the date of
termination, in a pro-rata amount based on the full months of employment
completed during the full vesting period from the date of grant to the date of
termination with such newly-vested Stock Options and Stock Options exercisable
on the date of termination remaining exercisable for the lesser of one year from
the date of termination and the original full term of the Stock Option. All
other Stock Options, shares of Restricted Stock and Restricted Stock Units shall
be forfeited as of the date of termination. Provided, however, that if the
Participant is an executive officer of the Company, the Participant’s
outstanding Stock Options which, as of the date of termination are not yet
exercisable, shall become exercisable effective as of the date of such
termination and, with all outstanding Stock Options already exercisable on the
date of termination, shall remain exercisable for the lesser of one year
following the date of termination and the original full term of the Stock
Option, and all shares of Restricted Stock and Restricted Stock Units shall vest
as of the date of termination.


  (c)

Death. If a Participant dies while employed by the Company, any Stock Option
previously granted under this Plan shall fully vest and become exercisable upon
death and may be exercised by the person designated in such Participant’s last
will and testament or, in the absence of such designation, by the Participant’s
estate.


  With respect to Stock Options which require the deposit of owned Common Stock
as a condition to obtaining exercise rights, in the event a Participant dies
while employed by the Company, such Stock Options may be exercised as provided
in the first paragraph of this Section 12(c) and any deposit requirement shall
be terminated.


  A Participant who dies while employed by the Company during any applicable
restricted period, shall fully vest in such shares of Restricted Stock or
Restricted Stock Units, effective as of the date of death.


  (d)

Retirement. The Committee shall determine, at the time of grant, the treatment
of the Stock Options, Restricted Stock and Restricted Stock Units upon the
retirement of the Participant. Unless other terms are specified in the original
Grant, if the termination of employment is due to a Participant’s retirement on
or after age 55, the Participant may exercise a Stock Option, subject to the
original terms and conditions of the Stock Option and shall fully vest in all
shares of Restricted Stock or Restricted Stock Units effective as of the date of
retirement (unless any such Award specifically provides otherwise).


  (e)

Spin-offs. If the termination of employment is due to the cessation, transfer,
or spin-off of a complete line of business of the Company, the Committee, in its
sole discretion, shall determine the treatment of all outstanding Awards under
the Plan.


13. ADMINISTRATION OF THE PLAN


  (a)

Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 13.



-6-

--------------------------------------------------------------------------------


  (b)

Selection of Committee. The Committee shall be selected by the Board, and shall
consist of two or more members of the Board.


  (c)

Powers of Committee. The authority to manage and control the operations and
administration of the Plan shall be vested in the Committee, subject to the
following:


(i)  

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from among the eligible Company employees those persons who
shall receive Awards, to determine the time or times of receipt, to determine
the types of Awards and the number of shares covered by the Awards, to establish
the terms, conditions, performance criteria, restrictions, and other provisions
of such Awards, and (subject to the restrictions imposed by Section 14) to
cancel or suspend Awards. In making such determinations, the Committee may take
into account the nature of services rendered by the individual, the individual’s
present and potential contribution to the Company’s success and such other
factors as the Committee deems relevant.


(ii)  

The Committee will have the authority and discretion to establish terms and
conditions of Awards as the Committee determines to be necessary or appropriate
to conform to applicable requirements or practices of jurisdictions outside of
the United States.


(iii)  

The Committee will have the authority and discretion to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.


(iv)  

Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding.


(v)  

The Plan shall at all times be managed and operated in accordance with
applicable laws.


  (d)

Delegation by Committee. Except to the extent prohibited by applicable law or
the applicable rules of a stock exchange, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.


14. AMENDMENTS OF THE PLAN


  The Committee may from time to time prescribe, amend and rescind rules and
regulations relating to the Plan. Subject to the approval of the Board of
Directors, where required, the Committee may at any time terminate, amend, or
suspend the operation of the Plan, provided that no action shall be taken by the
Board of Directors or the Committee without the approval of the stockholders
which would


  (a)

except as provided in Section 5(c), materially increase the number of shares
which may be issued under the Plan;


  (b)

permit granting of Stock Options at less than Fair Market Value;


  (c)

except as provided in Section 5(c), permit the repricing of outstanding Stock
Options; or


  (d)

amend the maximum shares set forth in Section 5(b) which may be granted to any
single Participant.


  No termination, modification, suspension, or amendment of the Plan shall alter
or impair the rights of any Participant pursuant to an outstanding Award without
the consent of the Participant. There is no obligation for uniformity of
treatment of Participants under the Plan.


15. FOREIGN JURISDICTIONS


  The Committee may adopt, amend, and terminate such arrangements, not
inconsistent with the intent of the Plan, as it may deem necessary or desirable
to make available tax or other benefits of the laws of any foreign jurisdiction,
to employees of the Company who are subject to such laws and who receive Awards
under the Plan.



-7-

--------------------------------------------------------------------------------


16. NON-ALIENATION OF RIGHTS AND BENEFITS


  Subject to Section 9, no right or benefit under the Plan shall be subject to
alienation, sale, assignment, pledge, or encumbrance and any attempt to do so
shall be void. No right or benefit under the Plan shall be subject to the debts,
contacts, liabilities or torts of the person entitled to such rights or
benefits.


17. LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY


  Nothing in the Plan shall be construed


  (a)

to give any employee of the Company any right to be granted any Award other than
at the sole discretion of the Committee;


  (b)

to give any Participant any rights whatsoever with respect to shares of Common
Stock except as specifically provided in the Plan;


  (c)

to limit in any way the right of the Company or any Subsidiary to terminate,
change or modify, with or without cause, the employment of any Participant at
any time; or


  (d)

to be evidence of any agreement or understanding, express or implied, that the
Company or any Subsidiary will employ any Participant in any particular position
at any particular rate of compensation or for any particular period of time.


  Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or any Subsidiary, unless expressly so provided by such other plan, contract or
arrangement.


18. NO LOANS


  The Company shall not lend money to any Participant to finance a transaction
under this Plan.


19. NOTICES


  All notices to the Company regarding the Plan shall be in writing, effective
as of actual receipt by the Company, and shall be sent to:


  Attention: Corporate Compensation
General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, MN 55426











-8-

--------------------------------------------------------------------------------